Citation Nr: 1441165	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York

THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent, and an evaluation in excess of 70 percent for the period of April, 3, 2014, to the present, for posttraumatic stress disorder (PTSD) with alcohol dependence.
 
2.  Entitlement to an increased disability rating for incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, currently evaluated as 10 percent disabling.
 
3.  Entitlement to an increased disability rating for residuals of a shell fragment wound of the left leg, Muscle Group XI, currently evaluated as 10 percent disabling. 
 
4.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2010 rating decisions of the VA RO in New York, New York.  The February 2007 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD with anxiety disorder and assigned a 30 percent disability evaluation, effective September 12, 2006, as well as denied the Veteran's claims for increased disability ratings for his incomplete paralysis of the left ulnar nerve and residuals of a shell fragment wound of the left leg.  The September 2010 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for instability of the left knee, and assigned a 10 percent disability evaluation effective July 13, 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the New York, New York, RO in November 2011.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In June 2012, the Board denied the Veteran's claim for entitlement to a compensable disability rating for residuals of a shell fragment wound to the right flank and remanded the remaining issues on appeal, as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for further development.  In an April 2014 rating decision, the RO granted entitlement to TDIU.  He is now rated at 100 percent since November 30, 2011.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Therefore, the issue of entitlement to TDIU is no longer on appeal before the Board.  

As for the remaining issues, there was compliance with the Board's 2012 Remand instructions, as he was provided new examinations and updated VA treatment records were obtained.

Additionally, in an April 2014 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 70 percent, effective April 3, 2014.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
The Board has reviewed the Veteran's physical claims file, as well as his electronic file to ensure a complete review of the evidence in this case. 

The Board notes that a March 2014 VA examination report indicated that the Veteran's left knee had gone on to develop degenerative joint disease secondary to the Veteran's shrapnel wound.  In light of this statement, the Board finds that the issue of entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to residuals of a shell fragment wound of the left leg, Muscle Group XI, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with anxiety disorder is manifested by difficulty in establishing and maintaining effective relationships, disturbances of mood, impaired memory, depression, and panic. 
 
2.  The Veteran's service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, is comparable to mild incomplete paralysis.
 
3.  The Veteran's service-connected residuals of a shell fragment wound of the left leg are comparable to a moderate disability in Muscle Group XI.
 
4.  As of July 13, 2010, the Veteran has had no more than slight left knee instability with no recurrent subluxation.  Prior to that date, there was no objective evidence of left knee instability.




CONCLUSIONS OF LAW

1.  For the period of time on appeal prior to April 3, 2014, the criteria for a rating of 50 percent, but no more, for PTSD with alcohol dependence have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  For the period of time on appeal from April 3, 2014, to the present, the criteria for a rating in excess of 70 percent for PTSD with alcohol dependence have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability rating in excess of 10 percent for service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 5311 (2013).

4.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.41, 4.44, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2013).

5.  The criteria for a compensable disability rating prior to July 13, 2010, and a disability rating in excess of 10 percent on and after that date for service-connected left knee instability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2006 and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was recently provided VA examinations which addressed the claims on appeal in March and April of 2014.  Previously during the appeal period he underwent VA examinations in 2006, 2009, and 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial disability evaluation in excess of 30 percent, and an evaluation in excess of 70 percent for the period of April, 3, 2014, to the present, for PTSD with alcohol dependence.
 
The Veteran is seeking entitlement to increased evaluations for his service-connected PTSD with alcohol dependence, which is evaluated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling, effective April 3, 2014. 

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Board has reviewed all pertinent medical evidence, to include the Veteran's VA examination reports, VA treatment records, VA group counseling records, and private treatment records. 

Since the initial rating has been appealed to the Board, the relevant time period is retroactive back to the initial grant of service connection, which was September 12, 2006.

In an October 2006 VA treatment record, the Veteran reported irritability, emotional numbing/isolation, anxiety, depression, and suicidal and homicidal ideation without plan or intent.  He reported that he hated friends who had wronged him but would never do anything to hurt them or himself.

The Veteran underwent a VA examination in November 2006, at which he was noted as having mild impairment in occupational functioning.  It was noted that he had always been gainfully employed but was experiencing significant conflict at work.  The Veteran and his wife reported that they got along relatively well.  The Veteran reported a good relationship with his sons and his brother.  Other than that, he described himself as a socially-isolated loner.  The Veteran displayed good grooming and hygiene.  Occasional panic attacks were noted.  The Veteran reported no evidence of impairment of immediate, short, or long-term memory. He had no real complaints about concentration.  He reported feeling depressed but denied ever feeling suicidal or homicidal.  The examiner determined that the Veteran experienced moderate to mild impairment in both his social and occupational functioning.  He had sleep disturbance, dysphoric mood, episodes of anxiety, social avoidance, and conflicts at work.  His GAF score was recorded at 58. 

In private medical records from 2008 from Bassett Healthcare, he reported episodes of anxiety that happen once or twice a week and sometimes lasted the entire day. 

The Veteran underwent a VA examination in November 2009.  At this examination, the Veteran reported a strained marriage, estrangement from one biological son, and positive relationships with his other biological child and step-daughter.  He reported a positive relationship with his grandchildren, but his wife reported more negative family relationships on his behalf.  The Veteran denied significant social interactions.  The Veteran's general appearance was clean and appropriate.  His speech, thought process, and thought content were unremarkable.  His affect was appropriate and full.  The Veteran reported difficulties with sustained attention and concentration leading to forgetfulness.  His orientation was intact.  There were no delusions or hallucinations.  The Veteran reported suicidal thoughts but denied suicidal ideation, intent, or plan.  He denied panic attacks, obsessive/ritualistic behavior, inappropriate behavior, and episodes of violence.  His impulse control was fair.  Memory impairment was reported but not noted upon examination.  He had a GAF score of 55.  The examiner noted that the Veteran evidenced moderate symptomatology and impairments attributed to exacerbation of chronic PTSD symptoms following retirement and frequently triggered by comprehensive coverage of current military conflict leading to reduced reliability and productivity but with general satisfactory functioning routine behavior.    

In November 2011, the Veteran submitted testimony at the Board hearing, at which he reported being irritable and mentally abusive to his wives.  Additionally, his wife testified at this hearing that he had irritability or anger problems and difficulty socializing.  She asserted that he retired from his job because he did not get along with his boss.  She also reported that he panicked and got confused easily and had a short attention span. 

In an April 2013 VA treatment record, the Veteran reported anxiety, irritability, anger, difficulty sleeping, emotional numbing, social isolation, disconnection from others, and relationship difficulties.  

In a March 2014 VA treatment record, the Veteran reported that his relationship was poor with his wife and that he felt very tense and anxious.  He also reported feeling depressed and low energy but denied suicidal ideation, intent, or plan.  He reported panic attacks once per month and denied perceptual disturbance or delusions. 

The Veteran underwent a VA examination most recently in April 2014, at which he was noted as having severe chronic major depressive disorder.  Upon examination of the Veteran, the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he did not feel close to anyone and preferred to be alone all of the time.  He avoided people and isolated himself.  He did not have any social relationships or leisure activities and lived with his wife.  He had no history of hospitalization or suicide attempts.  His symptoms were noted to include the following: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; intermittently illogical, obscure; or irrelevant speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; inability to establish and maintain effective relationships; and obsessional rituals which interfere with routine activities. 

The examiner determined that the Veteran's symptoms of PTSD were so severe that his occupational and social functioning were so impaired that he was unable to secure gainful employment.  The examiner noted that PTSD can render people unable to secure and maintain substantially gainful employment, which was the case with this Veteran. 

The Board notes that the claims file also reflects that the Veteran had attended group therapy for Vietnam Veterans as recently as 2014.  VA treatment records reflect that the Veteran repeatedly reported anxiety and depression but denied suicidal and homicidal ideation throughout 2013 and 2014. 

With regard to the period of time prior to April 3, 2014, the Board finds that the evidence of record warrants an evaluation of 50 percent for the Veteran's PTSD.  While the evidence does not reflect that the Veteran's PTSD manifests with all of the symptoms suggestive of a 50 percent rating, the evidence does reflect that the Veteran's PTSD was of moderate severity during this time period.  The November 2006 VA  examiner determined that the Veteran experienced moderate to mild impairment in both his social and occupational functioning.  The Veteran reported experiencing significant conflict at work, being an isolated loner, and having panic attacks.  At the November 2009 VA examination, the Veteran reported memory impairment.  It was also noted at this examination that the Veteran had a strained marriage and was estranged from one of his children.  The Veteran reported suicidal thoughts.  The examiner noted that the Veteran evidenced moderate symptomatology.  At the November 2011 hearing, testimony was provided reflecting that the Veteran experienced anger problems, irritability, confusion, panic, and a short attention span.  

Additionally, the Board notes that the Veteran's GAF score was recorded at 55 and 58.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47. 

Therefore, in light of the Veteran's GAF scores, the examiners' descriptions of his disability as moderate, the Veteran's difficulty in establishing and maintaining effective relationships, his disturbances of mood, and his impaired memory, the Board will resolve all reasonable doubt in favor of the Veteran and assign a disability rating of 50 percent for the period of time on appeal prior to April 3, 2014, for the Veteran's PTSD.

The Board does not find that the evidence reflects that the Veteran's PTSD warrants an evaluation in excess of 50 percent for any period of time on appeal prior to April 3, 2014.  While the Veteran has reported difficulty in adapting to stressful circumstances, a 70 percent rating is not warranted for this time period because the evidence does not show deficiencies in most areas due to symptoms comparable to intermittently illogical, obscure, or irrelevant speech; spatial disorientation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; obsessional rituals which interfere with routine activities; or an inability to establish and maintain effective relationships.  

While the Veteran did report suicidal thoughts in an October 2006 VA treatment record, at the November 2009 VA examination he denied suicidal intent or plan.  Furthermore, the Veteran's feeling of panic and depression, impaired memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are symptoms contemplated by his 50 percent evaluation for this time period.  As such, the Board finds that the preponderance of the evidence of record does not support an evaluation in excess of 50 percent for any period of time on appeal prior to April 3, 2014.

With regard to the period of April 3, 2014, to the present, the Board finds that the Veteran has not met the criteria for the maximum 100 percent rating reflective of total impairment.  While the Veteran has been granted entitlement to TDIU, and the evidence of record reflects that he experiences some social impairment in terms of his ability to maintain effective relationships, the evidence of record from this time period does not reflect total occupational and social impairment due to symptoms comparable to grossly inappropriate behavior, persistent danger of hurting himself or others, persistent delusions or hallucinations, gross impairment in thought processes or communication, disorientation to time or place, intermittent inability to perform activities of daily living, or forgetting who he or those close to him are.  Therefore, upon review of all evidence of record, the Board does not find that the evidence reflects that the Veteran's PTSD met the criteria for a 100 percent evaluation for the period of April 3, 2014, to the present.
  
In summary, the Board concludes that the evidence supports a rating of 50 percent, but no higher, for the period of time on appeal prior to April 3, 2014.  The preponderance of the evidence is against the claim for a rating higher that 70 percent for the period of time on appeal from April 3, 2014, to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

2.  Entitlement to an increased disability rating for incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, currently evaluated as 10 percent disabling.
 
In a February 2007 rating decision, the RO continued an evaluation of 10 percent for service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias under Diagnostic Code 8516.  The Veteran is seeking a higher evaluation. 

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side. 

The Board has reviewed all pertinent evidence of record.

In December 2006, the Veteran underwent a VA examination, at which he complained of numbness in the left third finger, as well as stiffness and achiness, particularly in cold weather.  Full range of motion was noted in the hands with no change with repetitive movement.   Deep tendon reflexes and motor strength were normal in all muscle groups.  Sensation to pinprick was decreased on the flexor and extensor aspects of the left third finger and otherwise intact in the upper extremities. 

In July 2010, the Veteran underwent a VA examination, at which he was noted as having neuritis and neuralgia without muscle wasting or atrophy.  Sensory was diminished to pain, temperature, and touch on the left ulnar nerve distribution.  Motor strength was 5/5, and deep tendon reflexes were 4+ bilaterally, active and equal.  Active and passive range of motion including gravity against strong resistance was within normal limits.  

At the November 2011 hearing, the Veteran reported a numbness and prickly feeling.

In a January 2014 VA treatment record, the Veteran reported left hand pain.

The Veteran underwent a VA examination most recently in March 2014.  At this examination, he reported that his finger was numb and he suffered minor stiffness in the MP joint of the left middle finger.  The Veteran was noted as being right hand dominant.  The long finger had limitation of motion or evidence of painful motion.  There was no gap between the thumb pad and the fingers or between any fingertips and the proximal transverse crease of the palm.  Moreover, there was no painful motion in attempting to touch the palm with the fingertips.  Extension of the long left finger was limited by no more than 30 degrees, and painful motion began at extension of more than 30 degrees.  The Veteran was able to perform repetitive testing without additional limitation of motion or a gap between the thumb and fingers and between the fingertips and the proximal transverse crease of the palm.  Extension limitation of the long finger was the same.  The Veteran's hand grip was normal with regard to muscle strength testing.  There was no ankyloses.  The examiner noted that any scars were not painful or unstable and did not cover a total area greater than 39 square centimeters.  The examiner noted that the Veteran's hand, thumb, and finger condition did not impact his ability to work.   

The Veteran also underwent a VA peripheral neuropathy examination in March 2014.  He was noted as having mild numbness in the left upper extremity, with no evidence of constant pain, intermittent pain, or paresthesias/dysthesias.  Muscle strength testing was normal with no muscle atrophy.  Reflex testing was normal.  The Veteran had decreased sensation testing for light touch in the left hand/fingers.  The Veteran was noted as having mild incomplete ulnar nerve paralysis.  The examiner noted that the Veteran's nerve condition did not impact his ability to work.

With regard to assigning this service-connected disability an increased evaluation under Diagnostic Code 8516, the Board notes that the Veteran is currently receiving a 10 percent evaluation for mild, incomplete paralysis of the minor ulnar nerve. (The Veteran has indicated that he is right-hand dominant.)  In order to receive an increased evaluation, the Veteran's ulnar nerve must be at least moderately or severely, incompletely paralyzed or completely paralyzed.
 
There is no evidence of record to suggest that the Veteran's ulnar nerve of the left hand is completely paralyzed.  With regard to determining whether the Veteran's left ulnar nerve is moderately or severely, incompletely paralyzed, the Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2 , 4.6 (2013). 

In consideration of all of the relevant evidence of record, the Board finds that the medical evidence does not support the finding that the Veteran's incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, more closely approximates a disability picture of moderate or severe, incomplete paralysis.  The December 2006 VA examination revealed sensation to pinprick was decreased on the flexor and extensor aspects of the left third finger.  However, this examination also revealed full range of motion in the hands with no change with repetitive movement.   Deep tendon reflexes and motor strength were normal in all muscle groups.  Sensation to pinprick was intact in the upper extremities.  The July 2010 VA examination revealed that motor strength was 5/5, and deep tendon reflexes were 4+ bilaterally, active and equal.  Active and passive range of motion including gravity against strong resistance was within normal limits.  At the March 2014 peripheral neuropathy VA examination, the Veteran was noted as having mild numbness in the left upper extremity, with no evidence of constant pain, intermittent pain, or paresthesias/dysthesias.  Muscle strength testing was normal with no muscle atrophy.  Reflex testing was normal.  The Veteran had decreased sensation testing for light touch in the left hand/fingers.  The Veteran was noted as having mild incomplete ulnar nerve paralysis.  

Overall, while the Veteran's service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, has resulted in some decreased sensation or paralysis of the ulnar nerve on the left side, there is no indication in the medical evidence of record that this paralysis is moderate or severe in nature. As such, an increased evaluation is not warranted under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to diseases of the peripheral nerves but finds Diagnostic Code 8516 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected disability.  See 38 C.F.R. § 4.124a (2013). As such, an increased evaluation is not warranted under an alternative diagnostic code relating to disease of the peripheral nerves for the Veteran's service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias. 

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

3.  Entitlement to an increased disability rating for residuals of a shell fragment wound of the left leg, Muscle Group XI, currently evaluated as 10 percent disability evaluation.

In a February 2007 rating decision, the RO continued an evaluation of 10 percent for service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI under Diagnostic Code 5311.  The Veteran is seeking a higher evaluation.

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47 . Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2013).

The Board notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder. 38 C.F.R. § 4.55(d).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.55(f).

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44 , 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2013).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2013).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013). 

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of muscles: (i) Type of injury: through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; (ii) History and complaint: service department record or other evidence of in-service treatment for the wound; record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; (iii) Objective findings: entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(c) (2013).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d) (2013).

The evidence in this case indicates that the Veteran's gunshot injury has been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311.  Under this diagnostic code, slight impairment of function (propulsion and plantar flexion of the foot; stabilization of the arch; flexion of the toes; flexion of the knee) of Muscle Group XI, affecting the posterior and lateral crural muscles, and muscles of the calf (triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; plantaris) warrants a noncompensable rating.  10 percent, 20 percent, and 30 percent ratings require moderate, moderately-severe, and severe impairment, respectively. 

The Board has reviewed all pertinent evidence of record.

In December 2006, the Veteran underwent a VA examination, at which he complained of numbness in the left calf.  It was noted that, as far as the muscle examination was concerned, there were no flare-ups.  The Veteran had full range of motion of the left knee without discomfort.  Deep tendon reflexes and motor strength were normal in all muscle groups.  Sensation to pinprick was decreased on the left posterior calf diffusely, as well as left lateral calf and left dorsal foot; otherwise sensation was intact diffusely.  

In a January 2008 VA treatment record, the Veteran complained of chronic achiness and numbness in areas of the lower left leg from shrapnel injuries. 

In May 2008, the Veteran underwent a VA examination, at which it was noted that he was treated at a field hospital in Vietnam in 1968 for removal of shrapnel.  It was noted that this was not a through-and-through injury, and the wound was not initially infected before healing.  There were no associated bone, nerve, vascular, or tendon injuries.  The examiner noted that there was not currently pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, other symptoms, or flare-ups of muscle injury residuals.  The muscle had not been destroyed, injured, or traversed, and there was no intermuscular scarring.  The muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  

In July 2010, the Veteran underwent a VA examination, which noted muscle pain. Muscle strength was noted as 4/5.  The Veteran could move muscle groups through the normal range with sufficient comfort.  The muscle group could move the joint independently without pain, fatigability, or weakness. 

In a January 2014 VA treatment record, the Veteran reported chronic lower extremity pain. 

The Veteran underwent a VA examination in March 2014, at which the examiner noted that the Veteran's muscle injury did not affect muscle substance or function.  Symptoms were noted to include occasional weakness, consistent lowered threshold of fatigue, occasional fatigue pain, and consistent impairment of incoordination. Muscle strength testing was normal with no muscle atrophy.  X-ray evidence revealed retained shell fragment/shrapnel.  The examiner noted that the Veteran was unable to do work in which he must stand for longer than 20 minutes.  He had difficulty working on ladders.  

With regard to assigning an increased rating, the Board finds that the medical evidence simply does not reflect that the Veteran's service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI is moderately severe or severe so as to meet the criteria for an increased rating.  Specifically, there is no evidence of record reflecting that the Veteran had a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  While debridement was noted on an August 16, 1968, service treatment record, and an August 23, 1968, service treatment record noted a delayed primary closure, there was no history of hospitalization for a prolonged period of treatment of the wound in service.  In a June 1969 claim, the Veteran reported that his knee became very painful when he climbed stairs or drove a lot.  However, he gave no indication of prolonged treatment.   

With regard to the Veteran's current symptoms, he complained of numbness in the left calf at the December 2006 VA examination.  However, deep tendon reflexes and motor strength were normal in all muscle groups.  Sensation to pinprick was decreased on the left posterior calf diffusely, as well as left lateral calf and left dorsal foot, otherwise sensation was intact diffusely.  At the May 2008 VA examination, the Veteran's condition was essentially noted as symptomless.  The July 2010 VA examination report noted muscle pain.  However, the muscle group could move the joint independently without pain, fatigability, or weakness.  At the March 2014 VA examination, the examiner noted that the Veteran's muscle injury did not affect muscle substance or function.  Symptoms were noted to include occasional weakness, consistent lowered threshold of fatigue, occasional fatigue pain, and consistent impairment of incoordination.  Muscle strength testing was normal with no muscle atrophy, and X-ray evidence revealed retained shell fragment/shrapnel. 

Additionally, while some evidence of strength impairment was noted at the July 2010 VA examination, the Board notes that the claims file does not contain objective findings of entrance and exit scars indicating a track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side; or positive evidence of impairment regarding endurance compared with the sound side.  For all of these reasons, the Board finds that the Veteran's service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI does not meet the criteria of being moderately severe or more.  As such, an increased rating is not available under Diagnostic Code 5311.

In summary, the Board concludes that preponderance of the evidence is against the claim for a rating higher than 10 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

In a September 2010 rating decision, the RO granted a 10 percent evaluation for instability of the left knee, effective July 13, 2010, under Diagnostic Code 5257.  The Veteran is seeking a higher evaluation.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  A 10 percent evaluation is warranted for slight symptoms, a 20 percent evaluation is warranted for moderate symptoms, and a 30 percent evaluation is warranted for severe symptoms.  

The Board has reviewed all pertinent evidence of record.

In December 2006, the Veteran underwent a VA examination, at which knee instability, dislocation, and recurrent subluxation were not noted.  Range of motion was noted as 0 to 140 degrees without discomfort.

In May 2008, the Veteran underwent another VA examination, at which he reported instability of the left knee.  No episodes of subluxation or dislocation were reported.  Extension was noted to 0 degrees and flexion was to 127 with no objective evidence of pain following repetitive motion.  His complaint of instability was clearly subjective in nature only, since it is shown in the "Summary of Joint Symptoms" section of the report, while the "Physical Examination" section actually notes no instability was present.

At the July 2010 VA examination, extension to 0 degrees with pain and flexion to 128 degrees with pain was noted.  There was no additional limitation following repetitive use.  Instability of the knee was noted, and this notation was in the "Physical Examination" section.

The Board notes that the Veteran underwent a VA examination most recently in March 2014, at which he reported a feeling of instability in his left knee, which would occasionally give out.  The Veteran reported that he loses an additional 10 degrees of flexion of the left knee during a flare.  Flexion was recorded at 90 degrees with painful motion beginning at 90 degrees.  No limitation of extension was noted.  Upon repetitive testing, no additional limitation was noted.  The Veteran's functional loss was noted to include less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing and instability tests were noted as normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

As an initial matter, the Board notes that the 10 percent disability rating assigned to the Veteran's instability of the knee was effective July 13, 2010.  However, this rating was assigned for his symptom of instability of the knee as secondary to his residuals of a shell fragment wound of the left leg, Muscle Group XI.  As the period of time on appeal pertaining to the Veteran's claim for an increased rating for his service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI dates back to the Veteran's September 12, 2006, claim, the Board finds that the period of time on appeal pertaining to the Veteran's instability of the left knee should also be considered as potentially dating back to September 12, 2006.  When a Veteran files a claim for an increase, it includes all symptoms attributable to the service-connected condition.  Therefore, the Board must consider whether the Veteran's instability of the left knee warranted a compensable evaluation prior to July 13, 2010.  

However, since the first medical - that is, objective - evidence of record reflecting instability of the left knee was the July 2010 VA examination report, the Board finds that a compensable rating for instability of the left knee cannot be assigned any earlier than that date.  Although the Veteran had subjective complaints of instability at the 2008 VA examination, the physical examination actually showed no objective evidence of instability.  Certainly the Veteran is competent to report a subjective symptom such as instability of the knee; however, without objective evidence showing instability and resulting knee impairment, a compensable rating cannot be assigned prior to July 13, 2010.

With regard to the possibility of granting an evaluation in excess of 10 percent under Diagnostic Code 5257 for any period of time since July 13, 2010, the Board finds that there is simply no evidence of record reflecting that the Veteran's disability warrants a 20 percent evaluation or higher under Diagnostic Code 5257.  The medical evidence of record does not reflect recurrent subluxation.  While instability was noted in the 2010 VA examination report, there is no evidence that this instability was more than slight in nature warranting an evaluation in excess of 10 percent.  In fact, while the Veteran continued to complain of feelings of instability in his left knee at the March 2014 VA examination, all instability tests were noted as normal.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257 for any period of time on appeal. 

The Board has considered whether there is an alternative avenue through which the Veteran may obtain an increased disability rating.  However, in this case, the Veteran was assigned a separate disability rating for his symptom of instability of the knee as secondary to his residuals of a shell fragment wound of the left leg, Muscle Group XI.  As the other symptoms pertaining to this service-connected disability are being rated under the diagnostic criteria for evaluating muscle wounds, the Board finds it appropriate to limit the discussion pertaining to the evaluation of the Veteran's service-connected instability of the left knee to the criteria under Diagnostic Code 5257.  Additionally, as discussed in the introduction of this determination, the issue of entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to residuals of a shell fragment wound of the left leg, Muscle Group XI is being referred to the AOJ for appropriate action.  Therefore, the Board finds that it would be inappropriate to consider assigning a disability rating in this determination for symptoms potentially associated with a disability that has not yet been considered for service connection. 

In summary, the Board concludes that the evidence supports a 10 percent evaluation for service-connected left knee instability only as of July 13, 2010; however the preponderance of the evidence is against the claim for a compensable evaluation prior to that date or for an evaluation in excess of 10 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

5. Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his various service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected PTSD with anxiety disorder is manifested by occupational and social impairment.  The Veteran's service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, is manifested by complaints of mild incomplete paralysis.  The Veteran's residuals of a shell fragment wound of the left leg, Muscle Group XI, and associated left knee instability are manifested by a retained foreign body, pain, weakness, and complaints of instability.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and the disability ratings are based on the overall severity and frequency of the symptoms of these disabilities, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration of the Veteran's other service-connected disabilities need not be considered at this time with regard to referral for extra-schedular consideration.















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability evaluation of 50 percent, and no more, for the period of time on appeal prior to April, 3, 2014, for service-connected PTSD with alcohol dependence is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability evaluation in excess of 70 percent for the period of April, 3, 2014, to the present, for service-connected PTSD with alcohol dependence is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, is denied.
 
Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI, is denied.
 
Entitlement to a compensable disability rating for service-connected left knee instability prior to July 13, 2010, and a disability rating in excess of 10 on and after that date is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


